Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through an email and a phone interview from Willis Chang (Reg. No. 73,360) on 08/30/2021.

The application has been amended as follows: 
Please amend claims 7 and 16;

7. (Currently Amended) An electronic device, comprising: 
a touch screen display; 
at least one processor; and 
a memory storing instructions executable by the at least one processor to cause the electronic device to: 
execute an application in a first operational state; 

receive data input to the first input field of the application via the touch screen display; 
in response to detecting communicative coupling of an external display device to the electronic device, change the first operational state to a second operational state including terminating the application into which the data input was received, and re-execute the application on the electronic device in the second operational state;
transmit data to the external display device for display of the re-executed application on the external display device, the re-executed application including a second UI having a second input field, wherein a second identifier corresponds to the second input field; and 
after terminating the application and after transmitting the data for display of the re-executed application on the external display device, when the first identifier corresponds to the second identifier, automatically insert the received data input into the second input field of the re-executed application, 
wherein the first input field and the second input field are indicated within a first tree data-structure and a second tree data-structure, respectively, and 
wherein the instructions are further executable by the at least one processor to cause the electronic device to:

identify, within the first tree data-structure, a first parent-identifier indicating a parent node to the first input field,
identify, within the second tree data-structure, a second parent-identifier indicating a parent node to the second input field, and
when the first parent-identifier matches the second parent-identifier, insert the received data input into the second input field.

16. (Currently Amended) A method in an electronic device, comprising:
executing an application in a first operational state;
displaying a first user interface (UI) for the application on a touch screen display, the first UI including a first input field and a first identifier identifying the first input field;
receiving data input to the first input field via the touch screen display;
in response to detecting communicative coupling of an external display device to the electronic device, changing the first operational state to a second operational state including terminating the application into which the data input was received, and re-executing the application on the electronic device in the second operational state;
transmitting data to the external display device for display of the re-executed
application on the external display device, the re-executed application including a second UI having a second input field, wherein a second identifier corresponds wherein a second identifier corresponds to the second input field; and
automatically inserting, by the electronic device, the received data input into the second input field of the re-executed application,
wherein the first input field and the second input field are indicated within a first tree data-structure and a second tree data-structure, respectively, and, the method further comprising:
when the first identifier of the first input field fails to correspond to the second identifier of the second input field:
identifying, within the first tree data-structure, a first parent-identifier indicating a parent node to the first input field,
identifying, within the second tree data-structure, a second parent-identifier indicating a parent node to the second input field, and
when the first parent-identifier matches the second parent-identifier, inserting the received data input into the second input field.

Reasons for Allowance
Claims 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, alone or in any reasonable combination disclose the claimed invention. For example, the closest prior art of record, Yu discloses a first user interface for the application on the touch screen display, the first UI including a first input field and a first identifier identifying the first input field, receive data input to the 
wherein the first input field and the second input field are indicated within a first tree data-structure and a second tree data-structure, respectively, and, the method further comprising:
when the first identifier of the first input field fails to correspond to the second identifier of the second input field:
identifying, within the first tree data-structure, a first parent-identifier indicating a parent node to the first input field,
identifying, within the second tree data-structure, a second parent-identifier indicating a parent node to the second input field, and
when the first parent-identifier matches the second parent-identifier, inserting the received data input into the second input field.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144